Appeals by the defendant (1), as limited by his brief, from stated portions of an order of the County Court, Suffolk County (Hudson, J.), dated September 19, 2007, and (2) from an order of the same court dated January 29, 2008, which, upon the granting of that branch of the People’s motion which was to reopen the proceeding and *707for a hearing pursuant to Correction Law article 6-C, and after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C. Justice Lott has been substituted for former Associate Justice Ritter (see 22 NYCRR 670.1 [c]).
Ordered that the appeal from the order dated September 19, 2007 is dismissed, without costs or disbursements, as no appeal lies therefrom (see Correction Law § 168-n [3]); and it is further,
Ordered that the order dated January 29, 2008 is affirmed, without costs or disbursements.
The County Court providently exercised its discretion in granting that branch of the People’s motion which was to reopen the proceeding and for a hearing pursuant to Correction Law article 6-C (hereinafter SORA) (see People v Pendergrast, 48 AD3d 356 [2008]; People v Wroten, 286 AD2d 189, 195-196 [2001]; People v Harris, 178 Misc 2d 858 [1998]).
At the hearing, the People met their burden of establishing by clear and convincing evidence that the defendant should be designated a level two sex offender under SORA (see Correction Law art 6-C; People v Perry, 56 AD3d 448 [2008]; People v Hegazy, 25 AD3d 675 [2006]). Skelos, J.P., Florio, Miller and Lott, JJ., concur.